DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 6/3/2022, Applicant amended claims 1, 4, and cancelled claim 18. This amendment is acknowledged.  Claims 1-17 and 19-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis US Pat. No. 7,011,589
Davis teaches:
In Reference to Claim 1
A broadhead (101, Fig. 1-14) comprising: 
a first portion along a longitudinal axis of the broadhead (top portion 102 extends along a central longitudinal axis), the first portion comprising a plurality of cutting walls extending radially from the longitudinal axis (cutting walls 103 extend radially from the central longitudinal axis through the middle of the tip) and defining a first plurality of voids between the cutting walls (cutout portions form valleys 109 between each cutting wall), the outer edges of the cutting walls forming edges of a generally pyramid-shaped volume (valleys 109 form pyramid shaped volumes therein, Fig. 1, 5, 7, Col. 5 lines 27-35); and 
a second portion along the longitudinal axis having a first end abutting the first portion (curved lower section 104 extends from the bottom end of the top cutting portion valleys 109), the second portion comprises a plurality of concave lobes defining a second plurality of voids, the plurality of concave lobes having an inner surface that extends radially outward from the first end along the longitudinal axis to an opposite, second end of the second portion (concave shaped cutout voids 104 (as shown by the curvature in the longitudinal direction, Fig. 2-4) are formed below each respective first pyramid shaped void between the slots 107 capable of receiving additional blades 902 and extend radially outward from a first end upper toward a second bottom end between the cutting walls, Fig. 1-14).  
In Reference to Claim 2
The broadhead of claim 1, wherein respective upper ends of edges of the plurality of concave lobes extend from respective cutting walls (the concave lobes begin at the bottom of the cutting walls 103 of the first top portion and extend longitudinally therefrom).  
In Reference to Claim 3
The broadhead of claim 2, wherein the edges of the plurality of concave lobes comprise rear attack cutting edges (the rear edge of 104 (with added aid of blades 902) form the rear attach cutting edge where the bottom at least minimally cuts or continues the cut of the forward end) and the plurality of cutting walls comprise forward attack cutting edges (the cutting wall sharpened edges 110 of 103 comprise a forward attack cutting edge, Fig. 1, 14).  
In Reference to Claim 4
The broadhead of claim 1, wherein at least one of the cutting walls includes two radially outer surfaces intersecting at an attack edge and wherein each of the two radially outer surfaces is coplanar with a corresponding radially outward surface of another one of the cutting walls (two upper surfaces of the cutting walls form a sharpened peak 110 with walls 109 being coplanar at the same shared cutting wall).  
In Reference to Claim 5
The broadhead of claim 1, wherein edges of the plurality of concave lobes form a wireframe of a portion of a sphere, cone, ellipsoid, or paraboloid (a wireframe of the edges of lobes 104 forms a parabolic shape, Fig. 1-14).  
In Reference to Claim 6
The broadhead of claim 1, wherein one or more of the concave lobes forms a portion of a surface of a sphere, cone, ellipsoid, or paraboloid (lobes 104 are formed as a portion of a surface of a rounded/curved cone or paraboloid, Fig. 1 or each side edge and bottom edge are portions of a sphere, Fig. 1-14).  
In Reference to Claim 7
The broadhead of claim 1, wherein the first portion and the second portion are a single piece of material (tip 101 has the first and second portions formed integrally in one piece (Fig. 1, Col. 4, lines 1-3)).  
In Reference to Claim 11
The broadhead of claim 1, wherein one or more of the concave lobes of the second portion is symmetric about a longitudinal plane (voids formed by 104 may be symmetric about a plane drawn between the longitudinal axis and midway between a chosen void).  
In Reference to Claim 12
The broadhead of claim 1, wherein one or more of the concave lobes of the second portion is asymmetric (each lobe 104 is asymmetric about a plane extending across the width of the lobe (different top end shape than bottom)).  
In Reference to Claim 14
The broadhead of claim 1, wherein the plurality of cutting walls comprise 3 cutting walls (three cutting walls are used, Fig. 1, 7, 14).  
In Reference to Claim 15
The broadhead of claim 1, wherein one or more of the plurality of cutting walls have a planar surface defining a surface of a respective one of the first plurality of voids, the planar surface being parallel to a radius extending from the longitudinal axis (each cutting wall formed the planar sides of the upper void 109 extends about the radius of the broadhead body from the central longitudinal axis).  
In Reference to Claim 16
The broadhead of claim 1, wherein the first plurality of voids are substantially shaped as a triangular prism (the first voids formed by valleys 109 are shaped as triangular prisms, Fig. 1, 5, 7, Col. 5 lines 27-35).  
In Reference to Claim 17
The broadhead of claim 1, wherein the plurality of cutting walls include triangular planes having respective first points collectively forming a chisel point of the broadhead (upper chisel point is formed by a the cutting walls converging at the top of upper portion 102), a respective second point abutting respective upper ends of an edge of a respective concave lobe to form an attack point (mid transition point at the bottom of 102 forms the widest cutting area of the body 101), and a respective third point at a transition to an inner portion of the respective concave lobe (the third cutting point is the wide lower end of each lobe 104).  
In Reference to Claim 19
A broadhead (101, Fig. 1-14) comprising: 
a plurality of cutting walls extending radially from a longitudinal axis and forming edges of a generally pyramid-shaped volume and defining a first plurality of voids between the cutting walls (cutting walls 103 extend radially from the pointed tip 102 on the central longitudinal axis through the middle of the tip where cutout valleys 109 form pyramid shaped volumes between the cutting blades, Fig. 1, 5, 7, Col. 5 lines 27-35); and 
a plurality of concave lobes defining a second plurality of voids, respective edges of the plurality of concave lobes extending between two of the plurality of cutting walls (concave shaped cutout voids 104 (as shown by the curvature in the longitudinal direction, Fig. 2-4) are formed below each respective first pyramid shaped void between the slots 107 capable of receiving additional blades 902 and extend radially outward from a first end upper toward a second bottom end between the cutting walls, Fig. 1-14).
In Reference to Claim 20
A broadhead (101, Fig. 1-14) comprising: 
a plurality of cutting walls extending from a chisel point and forming edges of a generally pyramid-shaped volume, with the chisel point being a top of the generally pyramid-shaped volume, wherein the plurality of cutting walls define a first plurality of voids between the cutting walls (cutting walls 103/902 extend radially from the pointed tip 102 on the central longitudinal axis through the middle of the tip where cutout valleys 109 form pyramid shaped volumes between the cutting blades, Fig. 1, 5, 7, 14, Col. 5 lines 27-35); and 
a plurality of concave lobes defining a second plurality of voids that are in communication with the first plurality of voids, the plurality of concave lobes having respective edges extending between two of the plurality of cutting walls to form respective outer edges of the concave lobes (concave shaped cutout voids 104 (as shown by the curvature in the longitudinal direction, Fig. 2-4) are formed below each respective first pyramid shaped void between the slots 107 capable of receiving additional blades 902 and extend radially outward from a first end upper toward a second bottom end between the cutting walls, Fig. 1-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 7 above and further in view of Watkins US Pat. No. 6,863,630.
In Reference to Claim 8
Davis teaches:
The broadhead of claim 7, wherein the first portion and the second portion are a single piece of material (tip 101 has the first and second portions formed integrally in one piece (Fig. 1, Col. 4, lines 1-3)).  
Davis fails to teach:
The tip being specifically formed by casting.
Further, Watkins teaches:
A broadhead having a body with multiple blade portions formed integrally in one piece by casting (300, Fig. 10, Col. 8 lines 28-34).
Though Davis is silent to the exact method of forming the broadhead, however casting is a very well-known and commonly used method of forming a broadhead in the art and therefore it would have been obvious to one of ordinary skill in the art to have formed the broadhead by casting in one piece as Watkins teaches this is a well-known and commonly used method of forming in the art (Col. 8 lines 28-34).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above.
In Reference to Claim 9 and 10
Davis teaches:
The broadhead of claim 1, wherein the first and second pluralities of voids collectively make up about 40% or about 57% of a volume consisting of the first portion, the second portion, and the first and second pluralities of voids (the voids formed by 109 and 104 appear to occupy about half of the volume of the broadhead, Fig. 1-14).  
Though Davis appears to show the pluralities of voids occupying approximately the claims amounts, Davis is silent to the exact dimensions and values of the voids relative the rest of the broadhead.  However, it would have been obvious to one having ordinary skill in the art to have modified the broadhead of Davis to have formed the voids to have been about 40% or 57% of the total volume in order to optimize weight, aerodynamics, and/or cutting ability and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and further it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) and that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above and further in view of Patton US Pat. No. 8,771,113.
In Reference to Claim 13
Davis teaches:
The broadhead of claim 1 as rejected above. 
Davis fails to teach:
Wherein one or more of the concave lobes of the second portion is symmetric about a plane with a non-zero angle with the longitudinal axis.
Further, Patton teaches:
A broadhead having a body with multiple blade portions and a plurality of shaped voids being symmetric about a plane with a non-zero angle with the longitudinal axis (curved channels/grooves 28/42 are symmetric and offset from the longitudinal central axis, Fig. 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Davis to have formed the concave lobes as being symmetric about a place with a non-zero angle with the longitudinal axis in order to allow the lobes to produce a spin during flight as taught by Patton (Col. 3 lines 44-55). Further, it has been held that the configuration of a claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach the claimed concave loves, however this is not found persuasive.  The applicant argues that the hourglass shape does not necessarily require concave shaped cutout voids, however this is not found persuasive.  The hourglass shape extends around the entirety of the arrowhead and connects with the bottom end of each pyramid shaped upper void.  This therefore forms a plurality of cutout sections extending downward from each pyramid shaped void.  The lower cutout shape forms and overall hourglass shape (convex shape formed longitudinally with a concave circumferential shape), however, each individual section extending downward (longitudinally) from the pyramid shapes forms its own cutout section, which is curved from a radially thinner section to a radially wider section as the cutout travels along the length of the hourglass section towards the arrow shaft (Fig. 2-3 clearly shows the cross-sectional picture clearly showing a concavely curved shape that the void/cutout forms).  This change in shape from thinner to wider forms a concave lobe extending below each individual pyramid section to form the plurality of concave lobes.  There are no structural limitations required by the claim that would require these concave sections from being separated from one another around the circumference of the arrowhead (ex. forming cutting edges or walls to separate each lobe from one another) or that the lower void may not include a more complex shape which also includes a concave section in the circumferential direction and therefore the broadest reasonable interpretation of the claims would allow this continuous shape extending around the arrowhead to meet the claimed limitations.  Further, these concave cutouts are in fact separated from one another in the prior art by the removable blade sections which sit in slots 107 which clearly define the individual cutout sections extending from the upper sections.   Therefore, after considering all of the arguments, the argument that the prior art fails to teach the lower second portion comprising a plurality of concave lobes defining a second plurality of voids is not found persuasive.  It is noted that “comprising” is synonymous with “including” (H.K. Porter Co., Inc. v. Gates Rubber Co. (DC Colo) 187 USPQ 692)) and the prior art does teach that the claimed features are included in the prior art as interpreted above.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the concave lobes not having other shapes therein or the love being concave in the longitudinal and circumferential directions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Hartcraft (2015/0168110), Couture (8,496,549), Gillig (8,096,905), Grace (10,066,912), and Watkins (6,863,630) teach similar broadheads with cutting blades and shaped void sections.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711